This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 05 August 2021) has been withdrawn pursuant to 37 CFR § 1.114.  Amendments accompanying Applicant's reply dated 05 October 2021 have been entered.
Claim Interpretation
(a)	The following is a quotation of AIA  35 USC § 112(f):
(f)  Element in Claim for a Combination.— An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
(b)	The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is invoked.
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  
Claim limitations in this application that use the word "means" (or "step") are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	"deposition prevention member" in claim 1 & claims 2-14 by way of their dependence from claim 1;
(b)	"insulating support member" configured to support the second electrode in claim 2;
(c)	"first part" facing the first side surface of the second electrode, "second part" facing the second side surface of the second electrode, "third part" facing the third side surface of the second electrode, and "fourth part" facing the fourth side surface of the second electrode in claim 3 & claims 4-7 by way of their 
(d)	"first piece" corresponding to the first part, "second piece" corresponding to the second part, "third piece" corresponding to the third part, and "fourth piece" corresponding to the third part in claim 5;
(e)	"fixing portion" configured to fix the deposition prevention member in claim 7;
(f)	"first connecting portion" for the first vertical part, "second connecting portion" for the second vertical part, "third connecting portion" for the third vertical part, and "fourth connecting portion" for the fourth vertical part in claim 7;
(g)	"inert-gas supply portion" configured to supply inert gas to a gap between the second electrode and the deposition prevention member in claim 8 & claims 9-12 by way of their dependence from claim 8 & claims 9-12 by way of their dependence from claim 8; and
(h)	"source-gas supply portion" configured to supply a source gas for forming the film on the substrate in claim 14;
(k)	"upper portion" in claim 1 & claims 2-14 by way of their dependence from claim 1;
(k)	"lower portion" in claim 1 & claims 2-14 by way of their dependence from claim 1;
(m)	" first side portion" configured so that the film formation chamber is supplied gas therefrom in claim 1 & claims 2-14 by way of their dependence from claim 1; and
(n)	"upper portion" configured so that the film formation chamber gas is exhausted therefrom in claim 1 & claims 2-14 by way of their dependence from claim 1.
Because this/these claim limitation(s) is/are being interpreted under are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing 
If Applicant does not intend to have this/these limitation(s) interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, Applicant may:
(a)	amend the claim limitation(s) to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(b)	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 & 8-14 are rejected under AIA  35 USC § 103 as being unpatentable over JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221) in view of JP 2016111291 A (Kin'291) and one or more of US 5332468 A (Engelhardt'468) and US 20030106793 A1 (Sirkis'793).
Regarding claim 1, Kang'221 discloses a plasma atomic layer deposition apparatus (FIG. 1: substrate processing system 10; FIG. 5: substrate processing system 300) forming a film on a substrate (FIG. 1: substrate 18; FIG. 5: substrate 18), comprising:
a first electrode (FIG. 1: substrate support 16 connected to RF plasma generator 46; FIG. 5: substrate support 16 connected to RF plasma generator 46) configured to hold the substrate (FIG. 1: substrate 18; FIG. 5: substrate 18);
a second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14) facing the first electrode (FIG. 1: substrate support 16 connected to RF plasma generator 46; 

    PNG
    media_image1.png
    704
    932
    media_image1.png
    Greyscale

FIG. 1 of Kang'221

    PNG
    media_image2.png
    531
    1345
    media_image2.png
    Greyscale

FIG. 5 of Kang'221
FIG. 5: substrate support 16 connected to RF plasma generator 46) and configured to
generate plasma discharge between the second electrode and the first electrode; and
a deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) made of an insulator surrounding the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14) but being away therefrom in a plan view,
the film formation chamber having:
an upper portion,
a lower portion, and
first and second side portions facing each other.
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 1, Kang'221 does not expressly disclose:
the film formation chamber configured so that gas is supplied from the first side portion and the 
Regarding claim 1, Kin'291 discloses:
a film formation chamber having:
an upper portion,
a lower portion, and
first and second side portions facing each other, film formation chamber configured so that gas is supplied from the first side portion and the gas is exhausted from the second side portion.
FIGs. 1-6; & ¶¶[0015]-[0065].
Rearranging the gas supply and gas exhaust of Kang'221 so that gas is supplied from the first side portion and gas is exhausted from the facing second side portion as disclosed by Kin'291, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).

    PNG
    media_image3.png
    637
    1548
    media_image3.png
    Greyscale

FIG. 1 of Kin'291

    PNG
    media_image4.png
    693
    939
    media_image4.png
    Greyscale

FIG. 2 of Kin'291
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the gas supply and gas exhaust of Kang'221 face each other so that gas supplied from the first side portion and gas exhausted from the facing second side portion as disclosed by Kin'291.
Regarding claim 1, Kang'221 does not expressly disclose:
the deposition prevention member configured to not to connect to the second electrode.
Regarding claim 1, Engelhardt'468 discloses:
a deposition prevention member (quartz covering 14) configured to not connect to a second electrode (electrode 9),
the second electrode (electrode 9) facing a first electrode (wafer holder 4 having RF power of 1st frequency applied thereto),
the first electrode (wafer holder 4) configured to hold a substrate (substrate 7), and
the second and first electrodes (electrode 9 & wafer holder 4) configured to 
FIG. 1; & col. 3, l. 49 - col. 4, l. 30.

    PNG
    media_image5.png
    2572
    3189
    media_image5.png
    Greyscale

FIG. 1 of Engelhardt'468
Configuring the deposition prevention member of Kang'221 to not connect to the second electrode as disclosed by Engelhardt'468, as an implementation of a predictable variant of known work in one field of endeavor prompting variations of such known work for use in either the same field or a different one based on design incentives or other market forces, is obvious.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2143(A).
Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to configure and/or rearrange the deposition prevention member of Kang'221 to not connect to the second electrode as disclosed by Engelhardt'468.
Regarding claim 1, Kang'221 does not expressly disclose:
the deposition prevention member configured not to connect to the second electrode.
Regarding claim 1, Sirkis'793 discloses:
a deposition prevention member (covering 24) configured to not connect to a second electrode (electrode 12),
the second electrode (electrode 12) facing a first electrode (chuck 16 {workpiece support 140} having RF generator applied thereto),
the first electrode (chuck 16 {workpiece support 140}) configured to hold a substrate (workpiece 18 &/or W), and
the second and first electrodes (electrode 12 & chuck 16 {workpiece support 140}) configured to generate plasma discharge therebetween.
FIGs. 1-2; ¶¶[0008]-[0009]; ¶¶[0016]-[0017]; & ¶¶[0024]-[0031].
Configuring the deposition prevention member of Kang'221 to not connect to the second electrode as disclosed by Sirkis'793, as the application of a basic technique (or common

    PNG
    media_image6.png
    1873
    2152
    media_image6.png
    Greyscale

FIG. 1 of Sirkis'793

    PNG
    media_image7.png
    2320
    4125
    media_image7.png
    Greyscale

FIG. 2 of Sirkis'793
Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
In addition and/or in the alternative, rearranging the deposition prevention member of Kang'221 to not connect to the second electrode as disclosed by Sirkis'793, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to configure and/or rearrange the deposition prevention member of Kang'221 to not connect to the second electrode as disclosed by Sirkis'793.
Regarding claim 2, Kang'221 discloses:
the plasma atomic layer deposition apparatus (FIG. 1: substrate processing system 10; FIG. 5: substrate processing system 300) having a support member (upper

    PNG
    media_image8.png
    345
    1539
    media_image8.png
    Greyscale

FIG. 2 of Kang'221 (Cropped)

the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) arranged so as to overlap the support member (upper portion 220 of outer collar 216; &/or collar between inner cavity 223 of outer collar 216 & stem 190 {RF power supplied at stem 190}) in a plan view.
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].

    PNG
    media_image9.png
    437
    1430
    media_image9.png
    Greyscale

FIG. 5 of Kang'221 (Cropped)
Regarding claim 2, in an alternative interpretation Kang'221 does not expressly disclose:
the support member being an insulating support member.
However, selecting the support member (upper portion 220 of outer collar 216; &/or collar between inner cavity 223 of outer collar 216 & stem 190 {RF power supplied at stem 190}) of Kang'221 to be an insulating support member isolates the RF power applied to stem 190 from the processing chamber 12 of Kang'221.  Such selection of an insulating support member, as the selection of a known material based on the material's suitability for its intended use, is Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to select the support member of Kang'221 to be an insulating support member.
Regarding claim 3, Kang'221 discloses:
the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14) has:
a surface (bottom or substrate-facing surface 194) facing the first electrode (FIG. 1: substrate support 16 connected to RF plasma generator 46; FIG. 5: substrate support 16 connected to RF plasma generator 46);
a side surface crossing the surface, and

    PNG
    media_image9.png
    437
    1430
    media_image9.png
    Greyscale

FIG. 5 of Kang'221 (Cropped)
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) having:
a part facing the side surface of the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14), and
the surface (bottom or substrate-facing surface 194) of the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14) exposed from the deposition 
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 3, in an alternative interpretation Kang'221 does not expressly disclose:
the side surface crossing the surface being:
a first side surface crossing the surface;
a second side surface positioned on an opposite side of the first side surface;
a third side surface crossing the surface and the first side surface; and
a fourth side surface positioned on an opposite side of the third side surface, and
the part facing the side surface of the second electrode being:
a first part facing the first side surface of the second electrode;
a second part facing the second side surface of the second electrode;
a third part facing the third side surface of the second electrode; and
a fourth art facing the fourth side surface of the second electrode.
However shaping the first & second electrodes of Kang'221 to be rectangular to accommodate forming a film on rectangular substrates and, in turn, shaping the deposition prevention member of Kang'221 to be rectangular to accommodate the rectangular second electrode.  Shaping the second electrode of Kang'221 to be rectangular results in the side surface being a first side surface crossing the surface, a second side surface positioned on an opposite side of the first side surface, a third side surface crossing the surface and the first side surface, and a fourth side surface positioned on an opposite side of the third side surface.  In turn, the shaping deposition prevention member of Kang'221 to be rectangular results in the part facing the side surface of the second electrode being a first part facing the first side surface of the second electrode, a second part facing the second side surface of the second electrode, a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to shape the second electrode of Kang'221 and the deposition prevention member of Kang'221 to be rectangular.
Regarding claim 4, after shaping the deposition prevention member of Kang'221 to be rectangular, making the first, second, third, and fourth parts of Kang'221 to be unified (i.e., a one-piece construct), as an implementation of a predictable engineering choice, is obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see also e.g., MPEP § 2144.04 (V)(B).
Regarding claim 5, Kang'221 discloses:
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic)

    PNG
    media_image9.png
    437
    1430
    media_image9.png
    Greyscale

FIG. 5 of Kang'221 (Cropped)
including a piece (FIG. 5: one or more spacers 338 provided to maintain spacing 
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
However, after shaping the second electrode of Kang'221 and the deposition prevention member of Kang'221 to be rectangular, adding a first piece corresponding to the first part, a second piece corresponding to the second part, a third piece corresponding to the third part, and a fourth piece corresponding to the fourth part to the deposition prevention member of Kang'221 to maintain uniform spacing (as disclosed by Kang'221) between the rectangular deposition prevention member of Kang'221 and the rectangular second electrode of Kang'221.  Such addition of first, second, third, and fourth pieces, as an implementation of a variant of a known method to yield predictable results, is obvious.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); see also e.g., MPEP § 2143(A).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add first, second, third, and fourth pieces as disclosed by Kang'221.
Regarding claim 8, Kang'221 discloses:
the plasma atomic layer deposition apparatus (FIG. 1: substrate processing system 10; FIG. 5: substrate processing system 300) having an inert-gas supply portion
(purge gas supply 80 & collar 308 having central cavity 309 arranged around stem portion 190 to define a gap therebetween) configured to supply inert gas to a gap between the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14) and the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic).


    PNG
    media_image1.png
    704
    932
    media_image1.png
    Greyscale

FIG. 1 of Kang'221

    PNG
    media_image2.png
    531
    1345
    media_image2.png
    Greyscale

FIG. 5 of Kang'221
Regarding claim 9, Kang'221 discloses:
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) fixed to the inert-gas supply portion(purge gas supply 80 & collar 308 having central cavity 309 arranged around stem portion 190 to define a gap therebetween).
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 10, Kang'221 discloses:
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) arranged so as to overlap the inert-gas supply portion(purge gas supply 80 & collar 308 having central cavity 309 arranged around stem portion 190 to define a gap therebetween) in a plan view.
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 11, Kang'221 discloses:
an inert-gas supply channel through which the inert gas flows formed between the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic)  and the inert-gas supply portion (purge gas supply 80 & collar 308 having central cavity 309 arranged around stem portion 190 to define a gap therebetween).
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 12, Kang'221 discloses:
the inert-gas supply channel including:

a second inert-gas supply channel through which the inert gas flows in a direction away from the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14).
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 13, Kang'221 discloses:
the second inert-gas supply channel having a vertical flow channel through which the inert gas flows in a vertical direction, and
a vertical part of the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic)  and a vertical part of the inert-gas supply portion sandwiching the vertical flow channel are connected to each other by a fixing member.
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 14, Kang'221 discloses:
the plasma atomic layer deposition apparatus (FIG. 1: substrate processing system 10; FIG. 5: substrate processing system 300) having a source-gas supply portion (FIG. 1: gas delivery system 20) configured to supply a source gas for forming the film on the substrate, and
the inert-gas supply portion (purge gas supply 80 & collar 308 having central cavity 309 arranged around stem portion 190 to define a gap therebetween) being different 
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Claims 2 is rejected under AIA  35 USC § 103 as being unpatentable over JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221) in view of JP 2016111291 A (Kin'291) and one or more of US 5332468 A (Engelhardt'468) and US 20030106793 A1 (Sirkis'793) as applied to claims 1-5 & 8-14 above, and further in view of JP 2016149526 A (Tsuji'526: US 20160237559 A1 {Tsuji'559} is an English language equivalent of Tsuji'526).
Regarding claim 2, Kang'221 discloses:
the plasma atomic layer deposition apparatus (FIG. 1: substrate processing system 10; FIG. 5: substrate processing system 300) having a support member (upper
portion 220 of upper outer collar 216; &/or collar between inner cavity 223 of upper outer collar 216 & stem 190 {RF power supplied at stem 190}) configured to support the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14), and
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) arranged so as to overlap the support member (upper portion 220 of outer collar 216; &/or collar between inner cavity 223 of outer collar 216 & stem 190 {RF power supplied at stem 190}) in a plan view.
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].

    PNG
    media_image8.png
    345
    1539
    media_image8.png
    Greyscale

FIG. 2 of Kang'221 (Cropped)

    PNG
    media_image9.png
    437
    1430
    media_image9.png
    Greyscale

FIG. 5 of Kang'221 (Cropped)
Regarding claim 2, in an alternative interpretation Kang'221, Kin'291, and one or more of Engelhardt'468 and Sirkis'793 does not expressly disclose:
the support member being an insulating support member.
Regarding claim 2, Tsuji'526 discloses:
an insulating support member (exhaust duct 30 provided between the RF electrode 14 and chamber 12).
FIGs. 1 & 2; Tsuji'559: ¶¶[0010]-[0011]; & ¶¶[0022]-[0028].
A motivation for selecting the insulating material as disclosed by Tsuji'526 for the support member the support member (upper portion 220 of outer collar 216; &/or collar between inner cavity 223 of outer collar 216 & stem 190 {RF power supplied at stem 190}) of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.

    PNG
    media_image10.png
    647
    822
    media_image10.png
    Greyscale

FIG. 2 of Tsuji'526
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to select the insulating material as disclosed by Tsuji'526 for the support member the support member of Kang'221, Kin'291, and one or more of 
Claims 3-5 are rejected under AIA  35 USC § 103 as being unpatentable over JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221) in view of JP 2016111291 A (Kin'291) and one or more of US 5332468 A (Engelhardt'468) and US 20030106793 A1 (Sirkis'793) as applied to claims 1-5 & 8-14 above.
Regarding claim 3, Kang'221 discloses:
the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14) has:
a surface (bottom or substrate-facing surface 194) facing the first electrode (FIG. 1: substrate support 16 connected to RF plasma generator 46; FIG. 5: substrate support 16 connected to RF plasma generator 46);
a side surface crossing the surface, and
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) having:
a part facing the side surface of the second electrode (FIG. 1: chandelier-type showerhead 14; FIG. 5: showerhead 14), and

    PNG
    media_image9.png
    437
    1430
    media_image9.png
    Greyscale

FIG. 5 of Kang'221 (Cropped)
the surface (bottom or substrate-facing surface 194) of the second electrode (FIG. 1: 
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Regarding claim 3, in an alternative interpretation Kang'221 and one or more of Engelhardt'468 and Sirkis'793 does not expressly disclose:
the side surface crossing the surface being:
a first side surface crossing the surface;
a second side surface positioned on an opposite side of the first side surface;
a third side surface crossing the surface and the first side surface; and
a fourth side surface positioned on an opposite side of the third side surface, and
the part facing the side surface of the second electrode being:
a first part facing the first side surface of the second electrode;
a second part facing the second side surface of the second electrode;
a third part facing the third side surface of the second electrode; and
a fourth art facing the fourth side surface of the second electrode.
Regarding claim 3, Kin'291 discloses:
a rectangular first electrodes (ground electrode 53) and a rectangular second electrode (plasma generation electrode 52) accommodating a rectangular substrate (substrate 100).
FIGs. 1-6; & ¶¶[0015]-[0065].
A motivation for shaping the first & second electrodes of Kang'221 and one or more of Engelhardt'468 and Sirkis'793 to be rectangular is to accommodate forming a film on In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to shape the second electrode of Kang'221 and one or more of Engelhardt'468 and Sirkis'793 and the deposition prevention member of Kang'221 and one or more of Engelhardt'468 and Sirkis'793 to be rectangular as disclosed by Kin'291.
Regarding claim 4, after shaping the deposition prevention member of Kang'221 and one or more of Engelhardt'468 and Sirkis'793 to be rectangular as suggested by Kin'291, making the first, second, third, and fourth parts of Kang'221 to be unified (i.e., a one-piece construct), as an implementation of a predictable engineering choice, is obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see also e.g., MPEP § 2144.04 (V)(B).
Regarding claim 5, Kang'221 discloses:

    PNG
    media_image9.png
    437
    1430
    media_image9.png
    Greyscale

FIG. 5 of Kang'221 (Cropped)
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) including a piece (FIG. 5: one or more spacers 338 provided to maintain spacing between showerhead cover 320 & showerhead 14) corresponding to a part (FIG. 5: lower surface 324 of showerhead cover 320).
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
However, after shaping the second electrode of Kang'221 and the deposition prevention member of Kang'221 to be rectangular as suggested by Kin'291, adding a first piece corresponding to the first part, a second piece corresponding to the second part, a third piece corresponding to the third part, and a fourth piece corresponding to the fourth part to the deposition prevention member of Kang'221 to maintain uniform spacing (as disclosed by Kang'221) between the rectangular deposition prevention member of Kang'221 and the rectangular second electrode of Kang'221.  Such addition of first, second, third, and fourth pieces, as an implementation of a variant of a known method to yield predictable results, is obvious.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); see also e.g., MPEP § 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add first, second, third, and fourth pieces as disclosed by Kang'221.
Claims 6 & 7 are rejected under AIA  35 USC § 103 as being unpatentable over JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221) in view of JP 2016111291 A (Kin'291) and one or more of US 5332468 A (Engelhardt'468) and US 20030106793 A1 (Sirkis'793) as applied to claims 3-5 above, and further in view of US 20110284100 A1 (Kudela'100).
Regarding claim 6, Kang'221 and Kin'291 does not expressly disclose:
the first part having an L shape having a first horizontal part and a first vertical part,
the second part having an L shape having a second horizontal part and a second vertical part,
the third part having an L shape having a third horizontal part and a third vertical part, and
the fourth part having an L shape having a fourth horizontal part and a fourth vertical part.
Regarding claim 6, Kudela'100 discloses:
a first part (body 508 of frame member 602 of frame assembly 600) having an L shape having a first horizontal part and a first vertical part,
a second part (body 508 of frame member 606 of frame assembly 600) having an L shape having a second horizontal part and a second vertical part,


    PNG
    media_image11.png
    805
    1045
    media_image11.png
    Greyscale

FIG. 5A of Kudela'100
a fourth part (body 508 of frame member 608 of frame assembly 600) having an L shape having a fourth horizontal part and a fourth vertical part.
FIGs. 1-6; ¶¶[0012]-[0017]; & ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
A motivation for shaping each of the first, second, third, and fourth parts of Kang'221, Kin'291, and one or more of Engelhardt'468 and Sirkis'793 to have the L shape having the horizontal part and the vertical part as disclosed by Kudela'100 is to bury the concentrated electric field at the corner the second electrode to substantially reduce arcing potential between the second electrode and the chamber body and/or to substantially reduce arcing potential between the second electrode and other chamber components.  Such L shaping of each of the first, second, third, and fourth parts of Kang'221 and Kin'291, as a matter of design In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to shape each of the first, second, third, and fourth parts of Kang'221, Kin'291, and one or more of Engelhardt'468 and Sirkis'793 to have the L shape having the horizontal part and the vertical part as disclosed by Kudela'100.
Regarding claim 7, Kang'221 discloses:
the plasma atomic layer deposition apparatus (FIG. 1: substrate processing system 10; FIG. 5: substrate processing system 300) having a fixing portion (FIG. 5: associated one or more spacers 338 provided to maintain spacing between showerhead cover 320 & showerhead 14) configured to fix the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic), and
the deposition prevention member (FIG. 5: showerhead cover 320 made of ceramic) and the fixing portion (FIG. 5: associated one or more spacers 338 provided to maintain spacing between showerhead cover 320 & showerhead 14) connected to each other by a first connecting portion (FIG. 5: associated with fasteners for one or more spacers 338 provided to maintain spacing between showerhead cover 320 & showerhead 14) for the first vertical part and the fixing portion, a second connecting portion (FIG. 5: associated with fasteners for one or more spacers 338 provided to maintain spacing between showerhead cover 320 & showerhead 14) for the second vertical part and the fixing portion, a third connecting portion (FIG. 5: associated with fasteners for one or more spacers 338 provided to maintain spacing between showerhead cover 320 & showerhead 14) for the third vertical part and the fixing portion, and a fourth 
FIGs. 1-5; Kang'036: ¶¶[0022]-[0027]; ¶¶[0032]-[0038]; ¶¶[0039]-[0046]; ¶¶[0047]-[0050]; & ¶¶[0060]-[0065].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or 37 CFR § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double as not being patentably distinct from claims 1-13 of US 10519549 B2 issued 31 December 2019 (herein after "claims 1-13 of Matsumoto'549").
Regarding claims 1-14, although not identical to claims 1-13 of Matsumoto'549, the conflicting claims are not patentably distinct from each other because claims 1-13 of Matsumoto'549 disclose, suggest, and/or make predictable all of the limitations of pending claims 1-14.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US 10519549 B2 issued 31 December 2019 (herein after "claims 1-13 of Matsumoto'549") in view of one or more of JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221), JP 2016111291 A (Kin'291), US 5332468 A (Engelhardt'468), US 20030106793 A1 (Sirkis'793), US 20110284100 A1 (Kudela'100), and JP 2016149526 A (Tsuji'526: US 20160237559 A1 {Tsuji'559} is an English language equivalent of Tsuji'526).
Regarding claims 1-14, to the extent that claims 1-13 of Matsumoto'549 do not disclose any recited limitation of pending claims 1-8, one or more of Kang'221, Kin'291, Engelhardt'468, Sirkis'793, Kudela'100, and Tsuji'526 discloses such undisclosed limitation of pending claims 1-14 along the lines set forth above. 
To that end, pending claims 1-14 are obvious in view of the combination of claims 1-13 of Matsumoto'549 and one or more of Kang'221, Kin'291, Engelhardt'468, Sirkis'793, Kudela'100, and Tsuji'526 because all of the limitations of pending claims 1-14 are disclosed, suggested, and/or made predictable in view of such one or more combinations.
Claims 1-14 are rejected on the ground of nonstatutory double as not being patentably distinct from claims 1-13 of US 10519549 B2 issued 31 December 2019 (herein after "claims 1-8 of Washio'883").
Regarding claims 1-14, although not identical to claims 1-8 of Washio'883, the conflicting claims are not patentably distinct from each other because claims 1-8 of Washio'883 disclose, suggest, and/or make predictable all of the limitations of pending claims 1-14.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US 10519549 B2 issued 31 December 2019 (herein after "claims 1-8 of Washio'883") in view of one or more of JP 201663221 A (Kang'221: US 20160079036 A1 {Kang'036} is an English language equivalent of Kang'221), JP 2016111291 A (Kin'291), US 5332468 A (Engelhardt'468), US 20030106793 A1 (Sirkis'793), US 20110284100 A1 (Kudela'100), and JP 2016149526 A (Tsuji'526: US 20160237559 A1 {Tsuji'559} is an English language equivalent of Tsuji'526).
Regarding claims 1-14, to the extent that claims 1-8 of Washio'883 do not disclose any recited limitation of pending claims 1-8, one or more of Kang'221, Kin'291, Engelhardt'468, Sirkis'793, Kudela'100, and Tsuji'526 discloses such undisclosed limitation of pending claims 1-14 along the lines set forth above. 
To that end, pending claims 1-14 are obvious in view of the combination of claims 1-8 of Washio'883 and one or more of Kang'221, Kin'291, Engelhardt'468, Sirkis'793, Kudela'100, and Tsuji'526 because all of the limitations of pending claims 1-14 are disclosed, suggested, and/or made predictable in view of such one or more combinations.
Response to Arguments
Applicant’s arguments accompanying Applicant’s reply RCE dated 28 October 2021 with respect to claims 1-14 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716